Citation Nr: 1613223	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1986 to May 1990, and in the Army National Guard from December 2003 to March 2005.  He also had service in the Army National Guard for the State of Oklahoma between May 1985 and July 2007, with periods of active duty training (ADT) and active duty for special work between May 1991 and August 2006.  The Veteran is in receipt of the Combat Action Badge, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned a 50 percent rating effective March 10, 2010, and which denied service connection for sleep apnea.

The claims were remanded by the Board in October 2014 for additional development.  They have been returned for appellate review.  The Board also remanded claims for service connection for erectile dysfunction, hypertension, and heel spurs.  Service connection for these disabilities was established in a December 2015 rating decision and these issues are no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  There is no probative evidence establishing that the Veteran's sleep apnea had its onset during active duty service or a period of active duty training, or that sleep apnea is related to such service; and no probative evidence establishing that the Veteran's sleep apnea is proximately due to, or a consequence of, his service-connected PTSD.  

2.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2010 with regard to the claim for service connection for sleep apnea.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2010.  In regards to the claim for increased rating, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  VA examinations with respect to the claim for service connection for sleep apnea were conducted in May 2011 and August 2015; VA examinations with respect to the claim for increased rating for PTSD were conducted in April 2010 and August 2015.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

There was also substantial compliance with the Board's October 2014 remand instructions as additional VA treatment records were obtained and the requested examinations were conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed by members of the National Guard of any state.  38 C.F.R. § 3.6(c).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for sleep apnea.  He initially reported that sleep apnea began in March 2009.  See VA Form 21-526.  He has since reported during VA examination that sleep apnea began during service in 2005.  The Veteran also maintains that his sleep apnea is secondary to his service-connected PTSD, and has submitted literature that he asserts shows a known relationship between PTSD and sleep apnea.  

The Veteran's service treatment records from both periods of active duty service are devoid of reference to complaint of, or treatment for, any trouble with sleep or symptoms suggestive of sleep apnea.  The Veteran consistently denied frequent trouble sleeping during periodic examinations during both periods of active duty service and during examinations conducted as part of his National Guard service.  See reports of medical history dated December 1990, January 1995, November 1999, and August 2005.  In addition, the reports of medical examination that accompanied these reports of medical history made no mention of problems related to sleep.  The Board also notes that a February 2005 post-deployment health assessment documents that the Veteran reported his health stayed about the same or got better during the deployment and that he did not develop or currently have the symptom of still feeling tired after sleeping.  

The post-service medical evidence of records includes an August 2009 continuous positive airway pressure (CPAP) titration study conducted at Missouri Rehabilitation Center after the Veteran was diagnosed with moderate obstructive sleep apnea.  The assessment was successful CPAP titration; it showed that the Veteran did very well on CPAP.  VA treatment records document treatment related to sleep apnea, but no opinion regarding its etiology has been rendered.  

The Veteran underwent a VA miscellaneous respiratory diseases examination in May 2011, at which time he reported obstructive sleep apnea with onset in 2005.  The Veteran was diagnosed with obstructive sleep apnea and the examiner provided an opinion after review of the claims folder that it is less likely as not that the Veteran's obstructive sleep apnea was caused by or a result of his service-connected disability.  The rationale was that it was due to his age, tobacco abuse, and morbid obesity.  

The Board remanded the claim in October 2014 in order to obtain an opinion that addressed the question of whether the Veteran's PTSD had aggravated the diagnosed sleep apnea.  

The Veteran underwent a VA sleep apnea Disability Benefits Questionnaire (DBQ) in August 2015, pursuant to the Board's remand.  A diagnosis of obstructive sleep apnea was provided.  The Veteran reported that the condition began in 2005, when he would wake up gasping for air and had daytime somnolence.  The Veteran reported that he was diagnosed in 2007 and had no symptoms with CPAP.  The examiner indicated that the question posed was whether it is at least as likely as not that the Veteran's sleep apnea was aggravated by the service-connected PTSD.  The VA examiner checked off the box indicating that he was unable to determine a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected condition.  The examiner provided an opinion that the Veteran's sleep apnea was not at least as likely as not aggravated beyond its natural progression by the service-connected condition.  The rationale was that there is no medical correlation between obstructive sleep apnea and PTSD.  

The preponderance of the evidence is against a finding of service connection for sleep apnea on a direct basis.  As noted above, service treatment records are devoid of reference to complaint of, or treatment for, any trouble with sleep or symptoms suggestive of sleep apnea, and the Veteran consistently denied problems with sleep during both periods of active duty service and during his service in the National Guard.  In addition, there is no probative evidence establishing that the Veteran's sleep apnea had its onset during active duty service or a period of active duty training, or that sleep apnea is related to such service.  

While the Board acknowledges the Veteran's assertion that sleep apnea onset in 2005, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition onset in or is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  To the extent the Veteran's statements go to the presence of symptoms of sleep apnea during service, the Board finds these statements to be lacking credibility as they are in direct conflict with the Veteran's statements made contemporaneous to service.  

The Board recognizes that the examiner in August 2015 noted that a baseline level of severity could not be set as sleep apnea was not diagnosed until 2005.  However, this comment was based on the Veteran's report of his medical history, which the Board is finding inaccurate.  There is no diagnosis of sleep apnea in 2005 and the Veteran's statements about symptoms of sleep apnea in 2005 are found to be lacking credibility as they are in conflict with other more probative statements made by the Veteran contemporaneous to service.  For these reasons, service connection for sleep apnea is not warranted on a direct basis.  38 C.F.R. § 3.303.  

The preponderance of the evidence of record is against a finding that sleep apnea is secondary to service-connected PTSD.  The May 2011 VA examiner provided an opinion that it is less likely as not that the Veteran's obstructive sleep apnea was caused by or a result of his service-connected PTSD, determining instead that sleep apnea was due to his age, tobacco abuse, and morbid obesity.  The August 2015 VA examiner in essence provided an opinion that it is less likely than not that the Veteran's sleep apnea was aggravated by the service-connected PTSD, citing the absence of medical correlation between obstructive sleep apnea and PTSD.  

As the August 2015 VA examiner was clearly answering the question about aggravation on the August 2015 Disability Benefits Questionnaire, the Board finds that the reference to "[n]o medical correlation" means that medically there is no indication that PTSD worsens obstructive sleep apnea.  Such a finding is supported by the definition of "correlation;" that is, "[a] causal, complementary, parallel, or reciprocal relationship, esp. a structural, functional, or qualitative correspondence between comparable entities."  WEBSTER'S II NEW COLLEGE DICTIONARY 253 (1999).  While "correlation" could refer to causation, it could also refer to a complementary relationship which would address aggravation.  WEBSTER'S II NEW COLLEGE DICTIONARY 229 (1999) (defining "complementary" as producing effects in concert different from those produced separately).  In this context, the Board finds the examiner was addressing aggravation.  Thus, the Board finds the examiner has offered a sufficient rationale for the conclusion that the Veteran's obstructive sleep apnea is not aggravated by his PTSD.  

These opinions stand uncontroverted in the record as the Veteran is not competent to provide a probative opinion that his sleep apnea is proximately due to, a consequence of, or aggravated by his service-connected PTSD.  Id.  

The Board acknowledges that the Veteran has submitted information regarding sleep problems and PTSD.  To the extent that the Veteran is attempting to extrapolate from this literature that he has sleep apnea as a result of or aggravated by his service-connected PTSD, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, the articles submitted by the Veteran do not indicate that obstructive sleep apnea is caused or aggravated by PTSD.  Instead, the articles note that many PTSD patients have significant sleep problems, with nightmares and insomnia leading the way; that patients with PTSD often have sleep disordered breathing; and that treating sleep apnea may decrease symptoms of PTSD.  While the articles discuss sleep problems and PTSD they fall short of indicating that PTSD causes or aggravates obstructive sleep apnea.  As such, these articles are not probative in this case and do not call into question the conclusions reached by the VA examiners.  

In the absence of any probative evidence that the Veteran's sleep apnea is proximately due to or aggravated by his service-connected PTSD, service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was established in the May 2010 rating decision that is the subject of this appeal.  The RO assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 10, 2010.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  A score of 71 to 80 indicates that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  A score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lower scores represent more severe symptomatology or impairment.  

The Veteran reported that his mood was stable and that he liked his medications in a March 17, 2010, VA primary care mental health note.  Sleep was better and he had no nightmares.  Irritability was still present but less.  The Veteran reported that he was getting ready to marry someone with two young children and that it would be the first time his mom would be living by herself and he had some fears about that, but that he was setting good boundaries with her and his siblings were being supportive.  The Veteran denied suicidal ideation.  Mental status examination revealed the Veteran was casually dressed with clear, coherent, spontaneous and relevant speech.  His attitude was cooperative and attentive and mood was euthymic.  Affect was appropriate with good stability and pleasant.  Thoughts were coherent, linear, logical, goal-directed, relevant and with good continuity.  The Veteran denied hallucinations (auditory, visual, tactile, olfactory and gustatory), delusions, preoccupation with violence, homicidal or suicidal ideation or intent, obsessions, and command and the Veteran's behavior did not indicate their presence.  Insight, judgment, impulse control and recent and remote memory were good.  Associations were appropriate to content and the Veteran was oriented to time, person, place and circumstances.  Fund of knowledge was average.  Axis I diagnoses of mixed adjustment disorder and PTSD were made and a GAF score of 85 was assigned.  

In a March 2010 VA addendum, it was reported that the Veteran's mood was stable, that his anxiety and irritability had decreased, though irritability continued to be something he worked on, and that he was sleeping well.  It was noted that he was getting married for the first time and very happy about that.  

The Veteran underwent a VA examination in April 2010, at which time he denied problems with the police and being married or having children.  His activities were getting up at 6:30am, drinking coffee and showering, and getting to work by 7:30am.  He worked until 4:00pm, ate supper, and watched television until 1:00 or 2:00 am.  He occasionally rode his motorcycle.  The Veteran reported symptoms of nightmares, intrusive thoughts, flashbacks, panic attacks, hypervigilance, reliving, paranoia and isolation.  The severity of symptoms was moderate but they were constant, continuous or ongoing.  The Veteran reported that symptoms affected his total daily functioning, which resulted in a mild to moderate impact on activities of daily living.  The Veteran reported trouble sleeping for six years, both with initiating and maintaining sleep.  He denied a history of violent behavior or suicide attempts.  The Veteran also reported mild depression and described his symptoms of both initiating and maintaining sleep, excessive appetite, and low energy.  The severity of his symptoms was mild but they were constant, continuous or ongoing.  The Veteran reported that symptoms affected his total daily functioning, which resulted in a mild impact on activities of daily living.  The Veteran indicated treatment in the form of medication but had not received psychotherapy within the past year, had not been hospitalized for psychiatric reasons, and had not made any emergency room visits for his psychiatric problems.  The Veteran reported a fair relationship with his father, but was angry about his past absence following divorce.  He indicated that his relationships with his mother and two brothers were good, but he had a rigid relationship with his sister.  The Veteran had a good relationship with his girlfriend.  The Veteran denied any legal problems and indicated that his relationship with his work supervisor was good and that he had fair relationships with his co-workers.  He had not lost any time from work.  

Mental status examination during the April 2010 VA examination revealed that orientation was within normal limits.  The Veteran's appearance and hygiene were not appropriate and showed signs of neglect as the Veteran had poor hygiene and was unshaven.  Behavior was appropriate.  The Veteran maintained good eye contact during the exam.  Affect and mood showed depressed mood.  Appetite was disturbed, sleep was disturbed both initiating and maintaining, and energy was low.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus.  He could cite five numbers forward but only two backward.  Panic attacks were present and occurred more than once per week, specifically once or twice a week.  The attacks lasted 10 to 15 minutes and the Veteran's heart raced, it was hard to breathe, and he felt anxious.  The Veteran reported problems with trust.  He denied a history of delusions and hallucinations and no delusions or hallucinations were observed at the time of examination.  Obsessive compulsive behavior was absent; thought processes were appropriate; the Veteran was able to understand directions; and the Veteran did not have slowness of thought and did not appear confused.  Judgment was not impaired and abstract thinking was normal, but memory was noted to be mildly impaired in the sense that the Veteran forgot names, directions, and recent events, and he could only remember one of the three words after a five minute delay.  Suicidal ideation was absent.  Homicidal ideation was present including thoughts, but there was no target or intent and the examiner reported that the Veteran was not lethal and did not appear to pose any threat of danger or injury to himself or others.  An Axis I diagnosis of PTSD was provided and a GAF score of 65 was assigned.  

Subsequent VA treatment records related to non-mental health treatment consistently report appropriate judgment and insight, intact recent and remote memory, and normal mood and affect.  

The Veteran underwent a review PTSD DBQ in August 2015.  PTSD was diagnosed and the Veteran did not have more than one mental disorder diagnosed.  The examiner reported occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had been common law married for 15 years and that his relationship quality was variable though stable.  He had no children and only a few friends.  The Veteran was currently employed as a supervisor.  The Veteran reported that he had been taking psychiatric medications since 2007, but had very limited counseling.  He reported problems sleeping, especially going to sleep; that he thought a lot about Iraq, which could keep him up even with current medications; and that he had occasional nightmares.  The Veteran also reported hypervigilance and avoidance of crowds, indicating that he kept his back to the wall at restaurants and had less interest in social activities, preferring to stay at home.  The Veteran also reported trust issues, and found himself overly suspicious with other employees.  He also indicated that he could become irritable at work and at home; that he tended to forget names and seemed to have difficulty sticking with tasks; and that he had brief panic symptoms two to three times per week triggered by reminders of Iraq.  The Veteran denied any relevant legal and behavioral history but noted he had been drinking somewhat more in the last few months, maybe a case on the weekend.  The following symptoms were reported by the examiner: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Based upon the examination, the examiner indicated that the Veteran needed to seek follow up treatment and required ongoing management of psychotropic medications.  He would likely benefit from resumed psychotherapy to address his PTSD issues.  The Veteran did not appear to pose any threat of danger or injury to self or others.  

The Board does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges that the Veteran was noted to have poor hygiene during the April 2010 VA examination, and that he has reported homicidal ideation; mild to moderate impairment on activities of daily living as a result of his PTSD; and a rigid relationship with his sister and that he had only a few friends.  See April 2010 VA examination report; August 2015 DBQ.  The Board also acknowledges that the August 2015 VA examiner indicated that he had difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Veteran is not, however, unable to establish and maintain effective relationships, as he reported during the August 2015 DBQ that he had been common law married for 15 years and had stable, although variable, relationship; he also reported good relationships with his mother and brothers during the April 2010 VA examination.  In addition, the April 2010 VA examiner indicated that the Veteran was not lethal and both the April 2010 and August 2015 VA examiners specifically noted that the Veteran did not appear to pose any threat of danger or injury to others.  

The Board acknowledges the Veteran's reports of impaired sleep, irritability, nightmares, intrusive thoughts, flashbacks, panic attacks, hypervigilance, paranoia, isolation, avoidance of crowds, issues with trust, suspicion, and impaired memory; as well as the objective evidence of depressed mood, inappropriate hygiene, impaired focus/attention, and impaired memory.  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and/or spatial disorientation.  Rather, the Veteran has consistently denied suicidal ideation; his speech was described as clear, coherent, spontaneous and relevant on March 17, 2010; the Veteran only reported mild to moderate panic attacks during the April 2010 VA examination and brief panic symptoms two to three times per week during the August 2015 DBQ; the Veteran has reported irritability, but has never reported violence associated with the irritability; and the Veteran was described as oriented to time, person, place and circumstances on March 17, 2010, and orientation was within normal limits during the April 2010 VA examination.  

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Service connection for sleep apnea is denied.  

An initial rating in excess of 50 percent for PTSD is denied.  


____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


